Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Burch on 03 January 2022.

The application has been amended as follows: 
In the Claims:
The claims are as filed 12 December 2021, with the following amendment.
In claim 15 at line 6, “carrier” has been changed to --carrier with--.
In the Specification:
Paragraph 40 has been replaced with the following paragraph, with amendments marked here:
[0040]   In order to prevent the undesirable rotation, and thus minimize the negative impact of the failure mode, the seal configuration 100 includes a slot 134 in the shroud 132 portion of the housing 130. The slot 134 is a radial intrusion into the shroud portion 132 and has an axial length such that the tab is maintained out of contact with an axial 141 is a tightly controlled gap, thereby further maintaining performance of the shrouded seal. During operation of the engine including the seal configuration 100, the radial gap [[134]]141 operates as an enclosure to entrap viscous fluid around the bellows spring 140, and as a radial pilot/deflection limiter.

Paragraph 43 has been replaced with the following paragraph, with amendments marked here:
[0043]    By integrating the anti-rotation features of the carbon seal carrier 120 (the radially outward protrusion 122 and the slot 134), and a radially outward shroud portion 132 surrounding the carbon seal [[120]]110, the seal configuration 100 is able to prevent rotation of the carbon seal [[120]]110 in the event of a bellows fracture. In addition, the shrouded portion 132 provides a circumferentially controlled radial gap 141 that limits movement of the carbon carrier 120 composite and prevents the progression of unstable dynamic modes, which have been shown to contribute to bellows failure and carbon damage. In addition, the shroud portion 132 provides viscous damping to the overall seal configuration 100 without substantially impacting the sealing performance.


[0044]    With continued reference to the seal configuration 100 of Figures 2 and 3, it is appreciated that in some examples, the radial protrusions 122, and corresponding slots 134 are evenly distributed around the circumference of the carbon seal [[112]]110. Figures 4A, 4B, and 4C illustrate highly schematic views of the carrier 120 and the housing 130. In the example of Figure 4A, the carrier 120 includes two radially outward protrusions 122. In the example of Figure 4B, the carrier 120 includes three radially outward protrusions 122. In the example of Figure 4C, the carrier 120 includes four radially outward protrusions 122. It is appreciated that in alternative examples, alternative numbers of circumferentially evenly distributed radially outward protrusions and slots can be utilized to similar effect and are within the bounds of this disclosure.

Examiner’s Comment
The EPO Search Report cites two X references. Brue (US 2017/0268360) does not disclose “each of the tabs being maintained out of contact with surfaces of the slot receiving the tab while the seal configuration is in a non-failed state” of claim 1, nor “a portion of the carrier is allowed to rotate until the tab contacts an edge of the slot when the bellows spring is in a failed state” of claim 11, nor “a radially outward protruding tab of the carrier contacts a shroud in response to a bellows spring failure” of claim 15, nor “preventing contact between the tab and the shroud while a bellows spring is in a non-failed state” of claim 17, nor “ng into the shroud portion, each of the tabs being maintained out of contact with surfaces of the slot receiving the tab while the seal configuration is in a non-failed state” of claim 18. In fact, Brue discloses “The protrusion 
Amador (EP 3524783) is the equivalent of US 2019/0249605), which is of record. Neither this reference, nor its US counterpart, US 2019/0249605, is available as prior art. In particular they have a common inventor, Sean McGee, with the instant application. Since the instant application has a filing date of 05 May 2020, and the Amador US and EP references were published less than 1 year before this filing date, they are subject to the 102(b)(1)(A) exception, as a grace period disclosure by the joint inventor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745